Hooker, J.
Complainant, an aged woman, filed the bill in this cause to set aside a conveyance made by her to her son-in-law in March, 1887, upon the ground of undue influence and fraud. She has appealed from a decree dismissing her bill.
The case requires the discussion of no questions of law, and so closely resembles the ordinary case of its class as to make a review of the evidence unprofitable. A review has satisfied us of the justice of the conclusions reached by the circuit judge. •
The decree is affirmed, with costs.
The other Justices concurred.